DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 5-14-2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement is made of the preliminary amendment(s) filed 5-14-2018.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 9 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because;

Regarding claim 9 the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium and covers both statutory and non- statutory subject matter. When the broadest reasonable interpretation of a claim covers a signal per se the claim must be rejected un 35 USC 101 as covering non-statutory subject matter (MPEP 2111.01). A claim drawn to a CRM maybe amended to narrow the claim to cover only statutory embodiments to avoid rejection by adding the limitation “non-transitory" to the claim.

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITOP (Response To Marine Chemical Incidents AKA ("Response Techniques for Chemical Contamination Accident at sea", Oil Spill Technical Information Papers, National Maritime Police Agency, 30 June 2014)

Regarding claims 1 & 5 ITOP teaches a classification set classifier (tables. 2-4)(page 5) for classifying a hazardous and noxious substance (HNS) resulting from a marine spill accident as a corresponding classification sets out of 12 classification sets by at least one of vapor pressure, water solubility, and density of the HNS (intended use recitation); a dispersion model determination unit  (page 11)(table 6) for determining a suitable dispersion model for the determined classification set of the hazardous and noxious substance by selecting one dispersion model among an air dispersion model, a sea water dispersion model, and an air-seawater dispersion model, according to a dispersion characteristic of the hazardous and noxious substance (intended use recitation) ; a sea area state information acquisition unit  (pages 12-15) for acquiring state information of a current sea area that is set according to the determined dispersion model from an external server (intended use recitation); a danger radius prediction unit for predicting a danger radius (pages 11-15) for dispersion using the acquired state information of the current sea area (intended use recitation); and a controller for controlling overall operation for predicting the danger radius for dispersion by controlling the classification set classifier (intended use recitation), the dispersion model determination unit (fig. 14), the sea area state information acquisition unit, and the danger radius prediction unit.



Regarding claims 2 & 6 ITOP the dispersion model (page 11) of the hazardous and noxious substance is determined as being the air dispersion model, the sea area state information acquisition unit acquires wind direction and wind speed of a sea area around an HNS release region, from a water station server that is an external server, and calculates a danger radius for dispersion using the wind direction and the wind speed that are acquired (pages 1-15)(tables 2-6)(figs 1-12).

Regarding claims 3, 7 & 8 ITOP teaches the dispersion model is determined as being the seawater dispersion module, the sea area state information acquisition unit acquires state information including flow direction, flow velocity, water temperature, and salinity of a sea area around an HNS release region, from a weather service center server, and calculates the danger radius for dispersion on the basis of the acquired state information including the flow direction, flow speed, water temperature, and salinity (pages 1-15)(tables 2-6)(figs. 1-12).

Regarding claim 4 ITOP teaches the dispersion model is determined as being the air-seawater dispersion model, the sea area state information acquisition unit acquires state information including wind direction and wind speed of a sea area around an HNS release region and state information including flow direction, flow velocity, water temperature, and salinity of a sea area around an HNS release region, from a weather service center server corresponding to the external server, and calculates a danger radius for dispersion of the HNS using the acquired state information (pages 1-15)(tables 2-6)(figs. 1-12).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 110399676 B Northwest Pacific three-dimensional oil spill service emergency forecast and evaluation system
CN 112016226 B A three-dimensional simulation method and device for offshore oil spill
KR 101963320 B1 COASTLINE CLEAN UP METHOD GENERATION APPARATUS AND THE METHOD THEREOF FOR RESPONSE TO OIL AND HNSHAZARDOUS AND NOXIOUS SUBSTANCE SPILL ACCIDENTS AT SEA
KR 101868791 B1 OPTIMIZATION METHOD OF PARTICLE TRACKING MODULE FOR THE OILSPILL PREDICTION AND THE PREDICTION SYSTEM USING THE SAME
CN 107944608 A Satellite remote sensing-based sea surface drift and oil spill drift and diffusion forecasting method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRE J ALLEN/Primary Examiner, Art Unit 2856